Citation Nr: 0804961	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for hair loss.

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for left ear 
hearing loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for flat feet.

7.  Entitlement to service connection for disability 
manifested by memory loss, claimed as due to an undiagnosed 
illness.

8.  Entitlement to service connection for disability 
manifested by joint pain, claimed as due to an undiagnosed 
illness.

9.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1990 until July 
1990, from September 1990 until April 1991, and from February 
2003 until October 2003.  He also had periods of service with 
the Army National Guard of the Commonwealth of Puerto Rico.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

In his substantive appeal, the veteran expressed his desire 
to have a hearing before a Veterans Law Judge sitting at the 
local RO.  However, such request was withdrawn in a September 
2005 communication.  

Regarding the veteran's request to reopen a previously denied 
claim of entitlement to service connection for hair loss, it 
is noted that he now contends that such hair loss was due to 
undiagnosed illness.  The claim was not previously 
adjudicated under this theory, though the provisions 
pertaining to undiagnosed illness did exist at that time.  

Although not adjudicated, the new undiagnosed illness 
contention does not obviate the need for new and material 
evidence here.  Indeed, the Court has held that a separate 
theory of entitlement is not a new claim, and must be 
addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004), aff'd sub nom.  Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997).

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1995 rating decision, the RO 
denied a claim of entitlement to service connection for hair 
loss and left ear hearing loss.

2.  With respect to the hair loss claim, the evidence added 
to the record since December 1995, when viewed by itself or 
in the context of the entire record, does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  With respect to the left ear hearing loss claim, the 
evidence added to the record since December 1995, when viewed 
by itself or in the context of the entire record, is neither 
cumulative or redundant and relates to an unestablished fact 
necessary to substantiate the claim.

4.  Hypertension was not manifested during either of the 
veteran's first two periods of active service; it was first 
documented in the record in 2000, several years after the 
veteran's second tour of service, and was not shown to have 
been permanently worsened as a result of his third period of 
active service from February to October 2003.

5.  Hepatitis C was not manifested during either of the 
veteran's first two periods of active service; it was first 
documented in the record in 2000, several years after the 
veteran's second tour of service, and was not shown to have 
been permanently worsened as a result of his third period of 
active service from February to October 2003.

6.  The evidence of record does not demonstrate a current 
diagnosis of flat feet.

7.  The evidence of record does not indicate any objective 
finding of memory loss.

8.  The evidence of record reflects complaints and treatment 
for joint pain, which has been diagnosed as arthralgia.

9.  The evidence of record reflects complaints and treatment 
for a skin disorder, which has been diagnosed as tinea 
versicolor.

10.  The evidence of record reflects complaints and treatment 
for headaches, which have been diagnosed as migraine type.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision which denied the 
veteran's claims of entitlement to service connection for 
hair loss and for left ear hearing loss is final.  
38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  With respect to the hair loss claim, the evidence 
received subsequent to the December 1995 rating decision is 
not new and material, and the requirements to reopen the 
claim have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  With respect to the left ear hearing loss claim, the 
evidence received subsequent to the December 1995 rating 
decision is new and material, and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  Hepatitis C was not incurred in or aggravated by active 
service .  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  Flat feet were not incurred in or aggravated by active 
service .  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

7.  A disability manifested by memory loss was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

8.  A disability manifested by joint pain was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

9.  A skin rash was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

10.  Headaches were not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Claims Based on New and Material Evidence

The veteran is claiming entitlement to service connection for 
hair loss and for  bilateral hearing loss.  The Board 
observes that rating decisions denying service connection for 
hair loss and left ear hearing loss were issued in September 
1995 and December 1995.    

In the December 1995 decision, after reviewing the record, 
which included service medical records and post-service VA 
outpatient treatment reports, the RO determined that the 
veteran's hair loss was due to genetic alopecia, a 
constitutional or developmental abnormality.  Indeed, a June 
1989 enlistment examination contained a notation of male 
pattern alopecia.  Hence, there was no basis for a grant of 
service connection.  

Regarding left ear hearing loss, the RO noted that the 
veteran had failed to report to a VA audiologic examination.  
The claim was denied because there was no evidence showing 
current disability.  

The veteran did not appeal either the September 1995 or 
December 1995 decisions.  As such, they became final.  See 
38 U.S.C.A. § 7105 (2007).  The December 1995 decision is the 
last final denial on any basis as to these claims.

Based on the procedural history outlined above, the issue for 
consideration with respect to hair loss and left ear loss is 
whether new and material evidence has been received to reopen 
the claims.  (Because right ear hearing loss was not 
addressed in 1995, that issue is an original claim and will 
be addressed accordingly later in this decision.)  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in November 2003, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (West 2002)(eliminates the concept of a well-grounded 
claim).

As previously noted, the evidence of record at the time of 
the last final rating  decision in December 1995 included 
service medical records demonstrating that the veteran had a 
congenital condition of male pattern alopecia.  Additionally, 
the file contained post-service VA clinical records dated in 
November 1994 documenting diagnoses of tinea versicolor and 
genetic alopecia.  Moreover, the evidence in December 1995 
failed to demonstrate any post-service diagnosis of hearing 
loss.

Evidence added to the record since the time of the last final 
rating decision in December 1995 includes a VA outpatient 
treatment record dated in February 1995 which diagnosed tinea 
versicolor and genetic alopecia.  As these diagnoses were 
already established at the time of the last final rating 
decision, such evidence is redundant and is not new under 
38 C.F.R. § 3.156(a).  

Accordingly, the request to reopen the claim of entitlement 
to service connection for hair loss must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

With respect to the left ear hearing loss claim, the evidence 
added to the record following the last final rating decision 
in December 1995 includes a February 2004 VA audiologic 
consult which demonstrates hearing impairment for VA purposes 
under 38 C.F.R. § 3.385.  This evidence was not previously of 
record and is not redundant of evidence associated with the 
file in 1995.  

Such evidence shows a post-service diagnosis of hearing loss, 
which was not established in 1995, it relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, such evidence raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the requirements of 38 C.F.R. § 3.156(a) are 
found to be met and the claim of entitlement to service 
connection for left ear hearing loss is reopened.  This issue 
will now be combined with the veteran's right ear claim and 
characterized as bilateral hearing loss.  The Board will 
further address this issue in the REMAND portion of this 
decision.    

II.  Claim Based on Service Connection

The veteran is claiming entitlement to service connection for 
hypertension, flat feet, hepatitis C, joint pain, memory 
loss, skin rash, and headaches.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease, to include hypertension, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of a hypertension within one year from 
separation from any period of active service, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  Having ruled out 
presumptive service connection in the present case, the Board 
will now address the issue of direct service connection on a 
nonpresumptive basis.  

The Board will first consider the claims that have not been 
claimed to have resulted from an undiagnosed illness.  These 
claims, including hypertension, flat feet, and Hepatitis C, 
are based on the standard service connection provisions, as 
will be detailed below.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  With respect to 
the flat feet claim, no current disability is shown.  Indeed, 
VA examination in March 2005 reveals diagnoses of 
degenerative joint disease of both feet, as well as bilateral 
calcaneal spurs.  Flat feet were not indicated.  Other post-
service clinical evidence also fails to demonstrate a 
diagnosis of flat feet.  

Therefore, the first element of service connection has not 
been satisfied with respect to this disability.  As a result, 
the claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the hypertension claim, a diagnosis is shown 
in a March 2005 VA examination report.  Further, a February 
1997 VA examination report reflected a history of hepatitis 
C.  Additional VA and private clinical records dated from 
1997 to 2000 also reflect diagnoses of hepatitis C virus.  
Therefore, with respect to these two issues, the first 
element of a service connection claim has been met.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether hypertension or hepatitis C existed prior 
to the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

Again, the veteran here had three tours of active service.  
Specifically, he served from March 1990 until July 1990, 
September 1990 until April 1991, and from February 2003 until 
October 2003.  

The veteran's June 1989 enlistment examination associated 
with his first tour of active service revealed normal 
cardiovascular findings and did not indicate hepatitis C.  
Moreover, he denied high blood pressure and hepatitis in a 
report of medical history completed at that time.  Therefore, 
the presumption of soundness applies.  Moreover, there is no 
clear and unmistakable evidence of preexisting hypertension 
or hepatitis such as to rebut the presumption.  

Based on the foregoing, the appropriate question with respect 
to the veteran's first tour of active duty is whether 
hypertension and/or hepatitis C were incurred during such 
service.  Here, the service records show no complaints or 
treatment for these disabilities.  Moreover, no competent 
evidence causally relates the current diagnoses to such 
active service.  Additionally, the evidence of record does 
not otherwise suggest that the current diagnoses may be 
related to such service, such as to require that a medical 
opinion be obtained.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In so finding, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, the veteran has 
not reported a continuity of hypertension or hepatitis 
symptoms dating back to his first tour of military duty.  In 
fact, in a November 2004 statement, he explicitly stated his 
belief that his hypertension was caused during his final tour 
of duty.  

For the reasons discussed above, the Board concludes that the 
currently-diagnosed hypertension and hepatitis C were not 
incurred during the veteran's first period of active service 
from March 1990 to July 1990.  As such, a grant of service 
connection is not possible on this basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board will now turn to the veteran's second tour of 
military duty, from September 1990 until April 1991.  It is 
noted that the claims file does not contain any enlistment 
examination associated with this period of active service.  
Resolving all doubt in favor of the veteran, it is determined 
that he was sound upon entry to service in September 1990.  

Therefore, the presumption of soundness applies.  Moreover, 
there is no clear and unmistakable evidence of preexisting 
hypertension or hepatitis such as to rebut the presumption.  
As already explained, the earlier evidence of record was 
silent as to any complaints or treatment for these 
disabilities.  

Based on the foregoing, the appropriate question with respect 
to the veteran's second tour of active duty is whether 
hypertension or hepatitis C were incurred during such 
service.  Here, the service records show no complaints or 
treatment for these disabilities.  Indeed, the veteran's 
demobilization examination in April 1991 showed normal 
findings and the veteran denied high blood pressure and 
hepatitis in an accompanying report of medical history.  

Moreover, no competent evidence causally relates the current 
diagnoses to this period of active service.  Additionally, 
the evidence of record does not otherwise suggest that the 
current diagnoses may be related to such service, such as to 
require that a medical opinion be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Again, the veteran has 
not reported a continuity of hypertension or hepatitis 
symptoms dating back to his first tour of military duty.  

For the reasons discussed above, the Board concludes that the 
currently diagnosed hypertension and hepatitis C were not 
incurred during the veteran's second period of active service 
from September 1990 to April 1991.  As such, a grant of 
service connection is not possible on this basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Following the veteran's second tour of active service, but 
prior to his third tour beginning in February 2003, the 
evidence reveals diagnoses of both hypertension and 
hepatitis.  With respect to hypertension, a diagnosis is 
first noted in October 2000.  Hepatitis is first indicated in 
records dated from 1997 to 2000.  

Given the above, it is determined that both hypertension and 
hepatitis C preexisted the veteran's third tour of active 
service. 

Again, to rebut the presumption of soundness, it must be 
shown both that a condition preexisted service and also that 
such condition was not aggravated by service.  See 
38 U.S.C.A. § 1111; VAOGCPREC 3-2003 (July 16, 2003).
In this vein, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2007).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996). 

Here, the evidence fails to show that the veteran's 
preexisting hypertension and hepatitis C were aggravated by 
active service.  Regarding the hypertension, the October 2000 
clinical record showed a blood pressure reading of 130/80.  A 
July 2004 reading taken following his tour of active duty 
revealed blood pressure readings of 130/80 to 140/80.  Thus, 
evidence prior to and following his third period of active 
service reveals essentially the same blood pressure readings.  
As such, it is concluded that no permanent worsening occurred 
during service.  

Regarding hepatitis C, the records prior to the veteran's 
third tour of active duty show treatment on numerous 
occasions between 1997 and 2000.  The clinical records 
following his final separation in October 2003 reference the 
hepatitis C diagnosis but do not reflect treatment for that 
condition. 

In sum, the evidence of record demonstrates that both 
hypertension and hepatitis C preexisted service and were not 
aggravated by service.  Accordingly, there is no basis for a 
grant of service connection for those disorders.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board will now address the veteran's service connection 
claims predicated on an undiagnosed illness.  Specifically, 
he contends that joint pain, memory loss, skin rash, and 
headaches are all the result of an undiagnosed illness.

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317 (2007).  A Persian Gulf veteran is a veteran who had 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  

In addition, signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317.

In the present case, it is observed that the veteran had 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, and as such he is a Persian Gulf 
Veteran.  See 38 C.F.R. § 3.317(d)(1).  

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2011.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.   See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the 
condition must be chronic, meaning it must have existed for 6 
months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(2) symptoms involving the skin are 
identified as being a sign or symptom that may be a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multi symptom illness.  Similarly, joint 
pain is identified under 38 C.F.R. § 3.317(b)(5).  Finally, 
neurologic and neurophyscological symptoms, which are 
construed as contemplating headaches and memory loss, are 
identified under 38 U.S.C.A. § 3.317(b)(6).   

The competent evidence in the present case does not reveal 
complaints and treatments for memory loss over a period 
exceeding 6 months.  In fact, no current disability 
manifested by memory loss is established.  Indeed, the 
veteran's VA psychiatric examination in April 2005 indicated 
that his memory was good.  There is no other objective 
evidence of memory loss.  Accordingly, service connection for 
that condition, under the presumptive provisions of 38 C.F.R. 
§ 3.317 or otherwise, is precluded.  Indeed, in the absence 
of proof of a present disability there can be no valid claim.  
See Brammer, 3 Vet. App. at 223, 225.

The competent evidence does show complaints and treatment for 
skin problems, joint pain and headaches over a period 
exceeding 6 months.  Nevertheless, a grant of service 
connection under 38 C.F.R. § 3.317 is not appropriate here.  
Indeed, the presumption under 38 C.F.R. § 3.317 only operates 
where the evidence demonstrates an undiagnosed illness, i.e., 
one that is not attributed to any known clinical diagnoses.  

Here, the evidence of record contains diagnoses of tinea 
versicolor, arthralgias and migraine type headaches.  Thus, 
the veteran's skin, joint and headaches complaints are all 
associated with known diagnoses.  As such, entitlement to 
presumptive service connection under 38 C.F.R. § 3.317 is 
precluded.  Moreover, because the competent evidence does not 
demonstrate that such disorders were incurred or aggravated 
during any period of active service, there is no basis for a 
grant of direct service connection. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the issue of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for hair loss and for left ear hearing 
loss, the Board calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in which the U.S. Court of Appeals for 
Veterans Claims clarified VA's duty to notify in the context 
of claims to reopen.  

VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, a May 2004 notice letter to the appellant 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the hair loss claim was previously 
denied.  Consequently, the Board finds that adequate notice 
has been provided, as the appellant was informed about what 
evidence is necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Regarding the left ear hearing loss claim, a January 2004 
notice letter addressing that issue did not set forth the 
basis for the previous denial.  As such, the notice 
requirements of Kent were not satisfied.  However, because 
the instant decision reopens the claim, any insufficiency as 
to notice does not prejudice the veteran here.

Regarding the service connection claims, the VCAA duty to 
notify was satisfied by way of letters sent to the appellant 
in January 2004, May 2004, and February 2005 that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  

The AOJ letters noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, his statements in support of the 
claims are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to service 
connection for hair loss is denied.

New and material evidence having been submitted, the 
application to reopen a claim for entitlement to service 
connection for left ear hearing loss is granted and the claim 
is reopened.

Service connection for hypertension is denied.

Service connection for hepatitis C is denied.

Service connection for flat feet is denied.

Service connection for disability manifested by memory loss 
is denied.

Service connection for disability manifested by joint pain is 
denied.

Service connection for a skin rash is denied.

Service connection for headaches is denied.


REMAND

As discussed above, the claim of entitlement to service 
connection for left ear hearing loss has been reopened.  The 
veteran has also perfected an original claim of entitlement 
to service connection for right ear hearing loss.  The Board 
finds that additional development is required before the 
newly-merged bilateral hearing loss claim may be adjudicated.  

Specifically, it is noted that the veteran's initial 
enlistment examination in June 1989 contained audiometric 
findings representative of impaired hearing under 38 C.F.R. 
§ 3.385.  As such, hearing loss was noted upon entrance, with 
respect to both ears.  Moreover, the post-service evidence, 
including a February 2004 audiology consult, reflecting a 
worsening in hearing acuity bilaterally.  However, the claims 
folder does not contain a competent opinion addressing 
whether the bilateral hearing loss shown on entry was 
aggravated by any period of active service.  Such an opinion 
is critical to the claim, and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiologist or 
comparably qualified examiner to review 
the claims folder and state whether it is 
at least as likely as not that the 
veteran's hearing loss indicated upon 
entrance in August 1989 was aggravated 
(i.e., underwent a permanent increase in 
severity) as a result of any period of 
active service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


